Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following is a final office action upon examination of application number 14/183783.  Claims 1-4, 6-12, 14-17, 19, 20 and 23-25 are pending and have been examined on the merits discussed below.
	
	

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  On page 10, Applicant questions how the acts of “the method being performed by one or more processors”, “generating an assessment data structure encoded on a computer readable medium”, or “providing the assessment data structure to one or more users via one or more device” can possible be abstract ideas.  Examiner notes these features were not deemed abstract ideas under Prong 1. These additional claim elements are considered under Prong 2 to determine if the additional elements integrate the abstract idea into a practical application.  It is noted the claimed assessment structure is represented in figure 5 and Examiner asserts this assessment structure could be recreated by someone with a pen and paper.  Continuing to Applicant’s comments regarding the nodes defining a structural relationship between grade and object data, it is noted that, again, figure 5 represents the assessment structure and presents the various nodes. Examiner asserts that this assessment structure as presented in figure 5 can be recreated using pen and paper.  Even if a computer is employed to carry out the steps of the claim, there is no integration of the abstract idea into a practical application. See MPEP 2106.05(f).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 6-12, 14-17, 19, 20 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-4, 6-12, 14-17, 19, 20 and 23-25 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mathematical concepts, a type of abstract idea.  More specifically, the steps of generating an assessment data structure wherein the assessment data structure includes a plurality of nodes defining a structural relationship between grade object data, the plurality of nodes comprising an atom grade object node and an aggregate grade object node, the atom grade object node being one grade object node that does not depend on another grade object node to determine its value, and the assessment data structure is editable by a user; obtaining a plurality of grade object data and storing each grade object data into one of the plurality of nodes of the assessment data structure; applying contributor data to the plurality of grade object data to generate a set of processed grade object data and storing the set of processed grade object data int the plurality of nodes of the assessment data structure; applying an aggregator data set to the set of processed grade objects to generate an aggregate grade object data and storing the aggregate grade object data into the aggregate grade object node of the assessment data structure; and providing the assessment data structure to one or more users is, under its broadest reasonable interpretation, a combination of mental processes, performed by a human mind or with pen and paper, and mathematical concepts.  
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Claims 1-4 and 6-8 are performed by one or more processors to implement the abstract idea and require nothing more than a generic computer system generate a data structure and store in a computer-readable medium to carry out the abstract idea itself.  Claims 9-12 and 14-16 are directed to a computing device with a data storage device and at least one processor in communication with the data storage device wherein the processor is configured to perform the abstract idea described above. Further, generating a data structure encoded on a computer readable storage medium amounts to using computer as a tool to perform the abstract idea.  These claims require nothing more than a generic computer system to carry out the abstract idea itself.  Claims 17, 19, 20 and 23-25 are directed to a computer readable medium storing instructions executable on a processor of an electronic device which amounts to applying the abstract idea on a computer or mere instructions to implement the abstract idea on a computer.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  In addition, the generation of the directed acyclic graph using any programming language on a general-purpose computer amounts to adding the words apply it with the abstract idea or merely using a computer as a tool to perform the abstract idea. The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683